Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 3, 2019                                                                                        Bridget M. McCormack,
                                                                                                                     Chief Justice

  157176                                                                                                    David F. Viviano,
                                                                                                            Chief Justice Pro Tem

                                                                                                          Stephen J. Markman
                                                                                                               Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Richard H. Bernstein
            Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh,
                                                                                                                          Justices
  v                                                                   SC: 157176
                                                                      COA: 334308
                                                                      Wayne CC: 16-001002-FC
  JAMES LEE,
                   Defendant-Appellee.

  _________________________________________/

         On January 23, 2019, the Court heard oral argument on the application for leave to
  appeal the December 14, 2017 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 3, 2019
           t0702
                                                                                 Clerk